Citation Nr: 0015744	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  94-23 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for gynecological 
disability, to include ovarian cysts and premenstrual 
syndrome (PMS).

3.  Entitlement to service connection for breast abnormality.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from August 1975 to 
September 1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  A hearing was held before a hearing officer at 
the VA Field Office in Wilkes-Barre, Pennsylvania, in August 
1995, and the hearing officer's decision was entered in May 
1996.  

The appeal was last before the Board in November 1997, at 
which time it was remanded for further development.  
Following completion of the requested development, the RO, in 
a rating decision entered in October 1999, continued to deny 
each issue listed on the title page.  A Supplemental 
Statement of the Case was mailed to the veteran the same 
month.

Thereafter, the appeal was returned to the Board.

Included on appeal when this case was last before the Board 
in November 1997 were the issues of entitlement to service 
connection for a low back disorder, a neck disorder and a 
right knee disorder.  However, service connection was granted 
for each of the three foregoing disabilities in the above-
cited rating decision entered in October 1999.  The present 
appeal, therefore, is limited to consideration of the issues 
stated on the title page.


FINDINGS OF FACT

1.  Asthma was initially shown during peacetime service.

2.  The claims for service connection for gynecological 
disability, to include ovarian cysts and PMS, and for breast 
abnormality are, in each instance, not plausible.

CONCLUSIONS OF LAW

1.  Asthma was incurred in service.  38 U.S.C.A. §§ 1131, 
5107 (West 1991).

2.  The claims for service connection for gynecological 
disability, to include ovarian cysts and PMS, and for breast 
abnormality are, in each instance, not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Asthma

The Board finds that the veteran's claim for service 
connection for asthma is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the Board finds that this 
claim is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Service connection may be granted for disability which is 
either incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).

The veteran contends that she presently has asthma which is 
of service origin.  In this regard, in July 1983 the veteran 
presented with complaints including a cough which was non-
productive.  Wheezing was noted on examination; the 
assessment was asthma.  When the veteran was examined for 
periodic purposes in November 1987, it was noted that she 
experienced asthma attacks, for which inhalation therapy was 
rendered, one or more times per year.

Subsequent to service, when she was examined by VA in June 
1999, the veteran alluded to having experienced three mild 
episodes of wheezing over the preceding year.  The pertinent 
examination diagnosis, following physical examination and 
pulmonary function testing, was mild intermittent asthma.  

In considering the veteran's claim for service connection for 
asthma, the Board notes that, although the veteran's asthma 
has apparently not been particularly problematic in the years 
since her discharge from service, such condition was in fact 
initially assessed (in July 1983) in service.  In view of the 
latter consideration, then, and because she is shown to 
presently have asthma, albeit of mild severity, service 
connection for asthma is granted.  38 U.S.C.A. §§ 1131, 5107.


II.  Gynecological Disability, to include Ovarian Cysts and 
PMS

III.  Breast Abnormality

The threshold question to be answered concerning the 
veteran's claims for service connection for each disability 
included in issues II and III is whether she has presented, 
with respect to each disability, evidence of a well-grounded 
claim, that is, one which is plausible and meritorious on its 
own or capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well-grounded claim, VA is 
under no duty to assist him or her in developing facts 
pertinent to such claim.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  For the reasons set forth below, the Board finds 
that the veteran has not met her burden of submitting 
evidence to support a belief by a reasonable individual that 
her claims for service connection for the disabilities 
included in issues II and III are, in either instance, well-
grounded.

As noted above, service connection may be granted for 
disability which is either incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded.  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998);  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

(Gynecological Disability, to include Ovarian Cysts and PMS)

Concerning her claim for service connection for gynecological 
disability, to include ovarian cysts and PMS, the veteran 
asserts that she experienced a number of gynecological 
problems in service and contends, in substance, that she 
presently has gynecological disability which is of service 
origin.  In this regard, in January 1978 the veteran 
presented with complaints including discolored discharge and 
abdominal pain; the assessment, following physical 
examination, was vaginitis.  In August 1979, at which time 
she complained of problems including discolored discharge, 
the assessment implicated possible pelvic inflammatory 
disease.  In January 1986, the veteran's presentation 
complaints included headache as well as hot and cold flashes.  
She indicated that she had experienced similar symptoms in 
conjunction with her two preceding menstrual periods; the 
assessment, following physical examination, was PMS.  In 
February 1988, the veteran presented with complaint of 
problems including menstrual pain and cramping; the 
assessment, following physical examination, was premenstrual 
and menstrual pain.

Subsequent to service, when she was gynecologically examined 
by VA in December 1992, no gynecological disease was found.  
Thereafter, a report pertaining to treatment rendered the 
veteran under non-VA auspices in 1994 reflects that she was 
found to have ovarian cysts on the right and left in March 
1994 and August 1994, respectfully; vaginitis was noted in 
September 1994.

Most recently, when the veteran was gynecologically examined 
by VA in June 1999, the findings on physical examination 
included normal ovaries.  The diagnosis was no gynecological 
abnormality.  In an examination addendum dated in September 
1999, which was apparently prepared by a VA physician other 
than the individual who had examined the veteran in June 
1999, the former physician, who had reviewed the file, 
conveyed agreement with the examination diagnosis rendered in 
June 1999.

In considering the veteran's claim for service connection for 
gynecological disability, to include ovarian cysts and PMS, 
the Board is constrained to observe that, despite pertinent 
assessments in service to include vaginitis and PMS (cysts on 
her ovaries were apparently initially found subsequent to 
service), she is not shown to presently have any ascertained 
gynecological disability.  In view of the latter 
consideration, and inasmuch as the presence of any disability 
for which service connection is claimed is prerequisite to 
any favorable resolution of the related claim therefor, see 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), a 
plausible claim for service connection for gynecological 
disability, to include ovarian cysts and PMS, is not 
presented.  Accordingly, such claim is not well grounded.  
38 U.S.C.A. § 5107(a).  

In addition, although the Board has considered and disposed 
of the veteran's foregoing claim for service connection on a 
ground different from that of the RO, the veteran has not 
been prejudiced by the Board's decision.  This is because, in 
assuming that such claim for service connection was well 
grounded, the RO accorded the veteran greater consideration 
than this claim in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  To remand 
this case to the RO for consideration of the issue of whether 
this claim is well grounded would be pointless and, in light 
of the law cited above, would not result in a determination 
favorable to the veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. 
Reg. 49, 747 (1992).  

(Breast Abnormality)

Concerning her claim for service connection for breast 
abnormality, the veteran contends, in essence, that she has a 
breast abnormality of service origin.  She avers specifically 
that a mammogram administered in conjunction with her service 
separation examination was thought to possibly be indicative 
of a malignancy.  In this regard, the veteran was noted to be 
free of breast masses when seen in service in May 1989 and 
December 1991.  Thereafter, the impression on a baseline 
mammogram administered the veteran in August 1992 includes 
reference to a "right focal inner quadrant density....probably 
benign."  A follow-up examination was recommended in six 
months.  Subsequent to service, when the veteran was examined 
by VA in December 1992, it was noted that no disease or 
malignancy had been found on a mammogram administered several 
months earlier.  Thereafter, a report pertaining to VA 
outpatient treatment rendered the veteran in 1995 reflects 
that she had been scheduled to undergo a mammogram; it is 
unclear whether the mammogram was ever performed.  Most 
recently, when she was gynecologically examined by VA in June 
1999, the veteran's breasts were free of masses; there was no 
pertinent diagnosis.

In considering the veteran's claim for service connection for 
breast abnormality, the Board is constrained to observe that 
the baseline mammogram administered her in August 1992 
revealed a density which was thought to be "benign" and there 
is no indication in the subsequent record that she has ever 
been found (nor has she alleged the same) to have a 
malignancy involving either breast.  Further, an ultrasound 
administered the veteran, presumably as a precautionary 
measure, in apparently August 1992 (in conjunction with the 
mammogram) revealed no cystic breast masses and she was found 
to be free of the same on the recent examination performed by 
VA in June 1999.  In the absence, then, of any presently 
ascertained breast abnormality, a plausible claim for service 
connection therefor is not presented.  See Brammer, supra.  
Such claim is, consequently, as was determined by the RO, not 
well grounded.  38 U.S.C.A. § 5107(a). 

Finally, as pertinent to each of the above-addressed latter 
two issues, the Board is of the opinion that its discussion 
above bearing on each issue is sufficient, as to each 
respective disability for which service connection is 
claimed, to inform the veteran of the elements necessary to 
complete her application for a claim for service connection 
relative to each corresponding disability.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for asthma is granted.

Evidence of well-grounded claims not having been submitted, 
the appeal for service connection for gynecological 
disability, to include ovarian cysts and PMS, and for breast 
abnormality is, in each instance, denied.


		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

